DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2019, 11/26/2019, 02/23/2020, 03/27/2020, 12/08/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of claims 1-24, 29-31 in the reply filed on 2/1/2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 17-21, 23-24, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0007443 (Crookham).

Regarding claim 1, Crookham teaches a power distribution system (Fig. 5a-5b) comprising: 
one or more power distribution circuits (Fig. 5a shows control enclosure 40 distributing power to poles A-D) each comprising: 
a distribution power input configured to receive current distributed by a power source (Fig. 5a-b shows transformer 10 that receives power from utility company ie. distribution power input to distribution enclosure 30) [0086];
 a distribution power output configured to distribute the received current over a power conductor coupled to an assigned remote unit among a plurality of remote units (Fig. 5a-b shows the lines 21 configured to distribute the received current from the transformer 10 to poles A-D ie. plurality of remote units) [0086, 0088]; 
a distribution switch circuit coupled between the distribution power input and the distribution power output (Fig. 5b shows the contactors 41 ie. distribution switch circuit coupled between the enclosure 30 i.e. distribution power input and the enclosure 50 circuitry outputting power to pole 60 ie. distribution power output) [0086], the distribution switch circuit comprising a distribution switch control input configured to receive a distribution power connection control signal indicating a distribution power connection mode (contactors 41 is controlled to be open and close the electrical circuit receiving input from control unit 44 regarding the  power connection mode) [0089];
 the distribution switch circuit configured to be closed to couple the distribution power input to the distribution power output in response to the distribution power connection mode indicating a distribution power connect state (Fig. 5b shows that when contactor 41 ie. distribution switch circuit is configured to be closed it couples the main power input enclosure 30 ie. distribution 
the distribution switch circuit further configured to be opened to decouple the distribution power input from the distribution power output in response to the distribution power connection mode indicating a distribution power disconnect state (Fig. 5b shows that when contactor 41 ie. distribution switch circuit is configured to be closed it couples the main power input enclosure 30 ie. distribution power input to the enclosure 50 that sends power to pole 60 ie. distribution power output in response to the control unit 44 indicating a distribution power connect state) [0089]; and 
a current measurement circuit coupled to the distribution power output and comprising a current measurement output (Fig. 5b shows measuring module 200 and Fig. 6 shows the details of measuring module 200 coupled to the enclosure 50 that sends power to pole 60 ie. distribution power output and comprising a current measurement output) [0091]; 
the current measurement circuit configured to measure a current at the distribution power output and generate a current measurement on the current measurement output based on the measured current at the distribution power output (Fig. 5b shows measuring module 200 and Fig. 6 shows the details of measuring module 1000 and 200 configured to measure a current that is going to the enclosure 50 that sends power to pole 60 ie. distribution power output) [0086, 0091, 0094, 0105-0106, 0124]; and
 a controller circuit (Fig. 5b control unit 44 and processor module 300) comprising: 
one or more current measurement inputs communicatively coupled to the one or more current measurement outputs of the one or more current measurement circuits of the one or more power 
 the controller circuit configured to, for a power distribution circuit among the one or more power distribution circuits: 
generate the distribution power connection control signal indicating the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power connect state; 
determine if the measured current on a current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds a predefined threshold current level when the distribution switch circuit is closed to couple the distribution power input to the distribution power output (Fig. 5a-b and Fig. 6 shows the measuring module 200 that is connected to the power supply enclosure 30 ie. distribution power input when the contacts 41 ie. distribution switch circuit is closed to couple to the output enclosure 50 connected to the pole 62 ie. distribution power output, thereby determining if the input current is within the threshold which is monitored by the monitoring center 400) [0091-0093, 0099, 0104-0107]; and
 in response to the measured current of the power distribution circuit exceeding the predefined threshold current level (when the current measurements exceeds the safety threshold levels)  [0065-0066, 0094-0095, 0118], communicate the distribution power connection control signal indicating the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power disconnect state (the control unit 44 communicates the distribution power connection control signal to the contactors 41 ie. distribution switch to indicate the connection and the disconnection state of the contactors 41, 

Regarding claim 2, Crookham teaches wherein: the one or more power distribution circuits (Fig. 5a-b) each further comprise: 
a distribution management communications output coupled to a management communications link coupled to the assigned remote unit among the plurality of remote units (control unit 44 send control signals to the poles A-D ie. remote units to control the contactors 52) [0046, 0063, 0086-0089, 0091-0094]; and 
the controller circuit (Fig. 5b shows the controller circuit comprising of control unit 44 and processor module 300) is further configured to, for a power distribution circuit among the one or more power distribution circuits [0104, 0111-0115]:
 communicate a remote power connection signal comprising a remote power connection mode indicating a remote power disconnect state over the distribution management communications output coupled to the assigned remote unit to the power distribution circuit to cause the assigned remote unit to decouple current from the power conductor of the power distribution circuit (Fig. 8 shows that the control unit 44 is communicatively coupled to the nationwide monitoring center 400 which comprises of the communication interface 410, according to the data received by the control unit 44 and the processor module 300 the decision is made for the switches to be open ie. a remote power disconnect state which is sent to Poles A-D; Fig. 10) [0089, 0112-0116].

Regarding claim 3, Crookham teaches in response to the measured current of the power distribution circuit not exceeding the predefined threshold current level, communicate the 

Regarding claim 4, Crookham teaches wherein the controller circuit (Fig. 5b control unit 44 and processor 300) is further configured to, for the power distribution circuit among the one or more power distribution circuits: 
communicate the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state over the distribution management communications output before determining if the measured current on a current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds the predefined threshold current level (control unit 44  and the processor module 300 receives the measured current of the incoming power from the measuring module 200, then the monitoring center 400 reviews the special requests of the users regarding the shutdowns or any cases of the current not exceeding the threshold current levels as shown in Fig. 8-10, the control signal is thereby communicated to the contactors 41 ie. distribution switch) [0089, 0101-0103, 0112-0120]. 



communicate the remote power connection signal comprising the remote power connection mode indicating a remote power connect state over the distribution management communications output coupled to the assigned remote unit to the power distribution circuit to cause the assigned remote unit to couple to a power conductor of the power distribution circuit (control unit 44 and processor 300 communicates with the monitoring center 400 which feeds the information regarding the current being in the threshold and controls the current going in the enclosure 50 through the contactors 52) [0086, 0093-0094, 0105-0120]

Regarding claim 6, Crookham teaches wherein the controller circuit (Fig. 5b control unit 44 and processor 300) is configured to, for the power distribution circuit among the one or more power distribution circuits: communicate the remote power connection signal comprising the remote power connection mode indicating the remote power connect state after a predefined time has elapsed after communicating the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state (the control unit 44 and processor 300 communicates the connection signals after receiving from the monitoring center 400 the connection mode indicating the disconnect state, thereby indicating that a time has passed after the information is received from the monitoring center 400 before the control unit 44 and processor 300 gives out the connection signal) [0103-0119, 0109].



Regarding claim 8, Crookham teaches wherein the controller circuit (Fig. 5b control unit 44 and processor 300) is configured to, for the power distribution circuit among the one or more power distribution circuits, repeatedly: 
communicate the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state over the distribution management communications output (Fig. 5b control unit 44 and processor 300 communicates the connection signal comprising the connection mode indicating the power disconnect state over the communications output to the poles A-D) [0089, 0102-0120]; and
 communicate the remote power connection signal comprising the remote power connection mode indicating the remote power connect state over the distribution management communications output after the predefined time has elapsed after communicating the remote power connection signal comprising the remote power connection mode indicating the remote power disconnect state (the control unit 44 and processor 300 communicates the connection signals after receiving from the monitoring center 400 the connection mode indicating the 

Regarding claim 9, Crookham teaches wherein the predefined threshold current level is less than 200 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Regarding claim 10, Crookham teaches wherein the predefined threshold current level is less than 100 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Regarding claim 17, Crookham teaches wherein each power distribution circuit of the one or more power distribution circuits further comprises a second current measurement circuit coupled to the current measurement circuit, and comprising a second current measurement output, the second current measurement circuit configured to measure the current at the distribution power output and generate a second current measurement on the second current measurement output based on the measured current at the distribution power output (Fig. 8-10 shows the monitoring center 400 which takes a second current measurement based on the measured current at the distribution power output which is coupled to the measuring module 200) [0087-0089, 0102-0120].

Regarding claim 18, Crookham teaches, wherein the controller circuit further comprises one or more second current measurement inputs communicatively coupled to the one or more second current measurement outputs of the one or more second current measurement circuits of the one 

Regarding claim 19, Crookham teaches wherein the controller circuit further is configured to, for a power distribution circuit among the one or more power distribution circuits: determine if the measured current on a second current measurement input among the one or more second current measurement inputs of the power distribution circuit exceeds the predefined threshold current level (monitoring center 400 measured the second current measurement input and determines if that exceeds the threshold current level) [0099]; and 
 in response to the second measured current of the power distribution circuit exceeding the predefined threshold current level, communicate the distribution power connection control signal comprising the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power disconnect state (upon determining whether the second measured current exceeds the threshold current level, that is communicated and accordingly a distribution power disconnect state is determined) [0099-0102, 0112-0120].

Regarding claim 20, Crookham teaches wherein the predefined threshold current level is less than 200 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Regarding claim 21, Crookham teaches wherein the predefined threshold current level is less than 100 milliAmps (mA) [0038, 0060, 0094, 0107,  0118-0120].


Regarding claim 23, Crookham teaches wherein: each power distribution circuit of the one or more power distribution circuits further comprises: a second current measurement circuit coupled to the current measurement circuit, and comprising a second current measurement output (monitoring center 400 comprises of second current measurement circuit which comprises the second current measurement output) [0097-0099]; 
the second current measurement circuit configured to measure the current at the distribution power output and generate a second current measurement on the second current measurement output based on the measured current received on the distribution power output (Fig. 8-10 shows the monitoring center 400 which takes a second current measurement based on the measured current at the distribution power output which is coupled to the measuring module 200) [0087-0089, 0102-0120]; the controller circuit further comprising: one or more second current measurement inputs communicatively coupled to the one or more second current measurement outputs of the one or more second current measurement circuits of the one or more power distribution circuits (Fig. 8-10 shows that the second current measurement inputs from the monitoring center 400 is communicatively coupled to the control unit 44 and processor 300) [0102-0120]; and
 the controller circuit further configured to, for a power distribution circuit among the one or more power distribution circuits: determine if the measured current on a second current measurement input among the one or more second current measurement inputs of the power distribution circuit exceeds the predefined threshold current level (control unit 44 receives constant current measurement inputs from the measuring module 200 as well as from the 
in response to the second measured current of the power distribution circuit exceeding the predefined threshold current level (monitoring center 400 measured the second current measurement input and determines if that exceeds the threshold current level) [0099], communicate the distribution power connection control signal comprising the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power disconnect state (upon determining whether the second measured current exceeds the threshold current level, that is communicated and accordingly a distribution power disconnect state is determined) [0099-0102, 0112-0120].

Regarding claim 24, Crookham teaches wherein: each power distribution circuit of the one or more power distribution circuits further comprises: a second current measurement circuit comprising a second current measurement output (monitoring center 400 comprises of second current measurement circuit which comprises the second current measurement output) [0097-0099];
 the second current measurement circuit configured to measure the current at a second distribution power output and generate a second current measurement on the second current measurement output based on the measured current received on the second distribution power output (Fig. 8-10 shows the monitoring center 400 which takes a second current measurement based on the measured current at the distribution power output which is coupled to the measuring module 200) [0087-0089, 0102-0120];

the controller circuit further configured to, for a power distribution circuit among the one or more power distribution circuits: determine a differential measured current between the measured current on the current measurement input and the second measured current on the second current measurement input (control unit 44 receives constant current measurement inputs from the measuring module 200 as well as from the monitoring center 400, thereby having a second current measurement inputs and determine if it is past the threshold levels, the monitoring center 400 receives continuous current measurements thereby indicating the differential measured currents between the current at the measuring module 200 and the current in the data) [0087-0089, 0093-0095, 0099-0105]; determine if the differential measured current exceeds the predefined threshold current level (monitoring center 400 measured the second current measurement input and determines if that exceeds the threshold current level) [0099]; and in response to the differential measured current of the power distribution circuit exceeding the predefined threshold current level, communicate the distribution power connection control signal comprising the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating the distribution power disconnect state (upon determining whether the second measured current exceeds the threshold current level, that is communicated and accordingly a distribution power disconnect state is determined) [0099-0102, 0112-0120].


Regarding claim 29, Crookham teaches wherein the controller circuit (Fig. 5b control unit 44 and processor 300) is further configured to: lower a voltage level on the distribution power output from a first voltage level to second voltage level distributing the received current over the power conductor coupled to the assigned remote unit (the amount of voltage being supplied to the remote units is lowered during a cool-down phase from a first voltage level to second voltage level distributing the received current over the power conductor 21 coupled to the assigned remote unit ie. poles A-D) [0094-0099]; and 
raise the voltage level on the distribution power output from the second voltage level to the first voltage level distribution the received current over the power conductor coupled to the assigned remote unit (the amount of voltage being supplied to the remote units is increased during a warm up phase from a second voltage level to first voltage level distributing the received current over the power conductor 21 coupled to the assigned remote unit ie. poles A-D) [0099-0101]. 

Regarding claim 30, Crookham teaches wherein the predefined threshold current level is less than 200 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Regarding claim 31, Crookham teaches wherein the predefined threshold current level is less than 100 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0007443 (Crookham) in view of US 2013/0249292 (Blackwell JR). 

Regarding claim 11, Crookham teaches further comprising a housing containing the controller circuit, the current measurement circuit (Fig. 5b shows the housing 40 containing the control unit 44 and processor module 300 ie. controller circuit, measuring module 200 ie. current measurement circuit).
	However, Crookham does not teach the power source in the same housing with the other components. 
	However, Blackwell JR teaches the power source in the same housing with the other components (Fig. 7 shows the power converters 178 and 182 in the same housing with components such as power controller 188) [0072]. 
	It would have been obvious matter of design choice to have the different components in the same housing since the applicant has not disclosed that having all the components in one housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with  the components in separate chassis or housing. 


Regarding claim 22, Crookham teaches further comprising a housing containing the controller circuit, the current measurement circuit (Fig. 5b shows the housing 40 containing the control unit 
	However, Crookham does not teach the power source in the same housing with the other components. 
	However, Blackwell JR teaches the power source in the same housing with the other components (Fig. 7 shows the power converters 178 and 182 in the same housing with components such as power controller 188) [0162]. 
	It would have been obvious matter of design choice to have the different components in the same housing since the applicant has not disclosed that having all the components in one housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with  the components in separate chassis or housing.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0007443 (Crookham) in view of US 2006/0232134 (Kirkorian). 

Regarding claim 12, Crookham teaches wherein for each power distribution circuit among the one or more power distribution circuits: the distribution power output comprises the distribution management communications output (Fig. 5a-b shows the enclosure 40 comprising the distribution management communications output coming from the control unit 44 and processor 300).
	However, Crookham does not teach further comprising a combining circuit coupled between the distribution switch circuit and the distribution power output; the combining circuit 
	However, Kirkorian teaches further comprising a combining circuit coupled between the distribution switch circuit and the distribution power output(Fig. 1-3 shows the power zone 110 in the backplane 105 distributing power through the power distribution terminal 140, 150 wherein the multiplexer is sent a control signal to switch between the different power configurations) [0021, 0031-0032]; the combining circuit configured to combine the distribution power connection control signal and the remote power connection signal over the distribution power output to the assigned remote unit (power distribution terminals 120, 125, 130, 135, 140, 145, 150, 155 which receive power from the backplane 105 remotely through the multiplexer) [0021-0025, 0031].
	It would have been obvious to one with ordinary skill in the art to have a multiplexing circuit in order to ensure that all the remote units receive power according to the power demands, thereby ensuring efficient power supply. 


Regarding claim 13, Crookham teaches wherein for each power distribution circuit among the one or more power distribution circuits (Fig. 5a-b): 
the distribution power output comprises the distribution management communications output [0087-0089, 0102-0105].
	However, Crookham does not teach further comprising a multiplexing circuit coupled between the distribution switch circuit and the distribution power output;

	However, Kirkorian teaches further comprising a multiplexing circuit coupled between the distribution switch circuit and the distribution power output (Fig. 1-3 shows the power zone 110 in the backplane 105 distributing power through the power distribution terminal 140, 150 wherein the multiplexer is sent a control signal to switch between the different power configurations) [0021, 0031-0032];
 the multiplexing circuit configured to multiplex the distribution power connection control signal and the remote power connection signal over the distribution power output to the assigned remote unit (power distribution terminals 120, 125, 130, 135, 140, 145, 150, 155 which receive power from the backplane 105 remotely through the multiplexer) [0021-0025, 0031].
	It would have been obvious to one with ordinary skill in the art to have a multiplexing circuit in order to ensure that all the remote units receive power according to the power demands, thereby ensuring efficient power supply. 

Regarding claim 14, Crookham teaches wherein the predefined threshold current level is less than 200 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Regarding claim 15, Crookham teaches wherein the predefined threshold current level is less than 100 milliAmps (mA) [0038, 0060, 0094, 0107, 0118-0120].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0007443 (Crookham) in view of US 2006/0232134 (Kirkorian) further in view of  US 2013/0249292 (Blackwell JR). 

Regarding claim 16, Crookham teaches further comprising a housing containing the controller circuit, the current measurement circuit (Fig. 5b shows the housing 40 containing the control unit 44 and processor module 300 ie. controller circuit, measuring module 200 ie. current measurement circuit).
	However, Crookham and Kirkorian does not teach the power source in the same housing with the other components. 
	However, Blackwell JR teaches the power source in the same housing with the other components (Fig. 7 shows the power converters 178 and 182 in the same housing with components such as power controller 188) [0072]. 
	It would have been obvious matter of design choice to have the different components in the same housing since the applicant has not disclosed that having all the components in one housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with  the components in separate chassis or housing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836